 In theMatterOfPACIFICGREYHOUND LINESandBROTHERHOOD OFRAILROAD TRAINMENCase No. C-1338.-Decided March 29, 1940Motor Bus Industry-Collective Bargaining; Interfei ence, Restraint, andCoercion:refusal of employer to recognize, meet, or negotiate in any respectwhatsoeverwith certified representative ; outstanding collective agreementmade priorto representation proceeding and providing for exclusive recognitionof union other than one certified in proceeding and for a closed shop, nojustificationforemployer refusing to bargain collectively with certifiedrepresentative; continuance of closed-shop contract made with union otherthan certified representative, a proper subject of collective bargaining withcertifiedrepresentative-Closed-ShopandExclusiveRecognitionContract:Effect of Change of Ajjiliation of Majority in Unit Covered, by. Expressed inElection and Certification:MADDEN : where, in proceedings under Section9 (c), a collective agreement providing for exclusive bargaining rights, a closedshop, and working conditions, is held to constitute no ground for staying aninvestigation and certification of representatives because of the doubtful statusof the contracting union as a freely chosen representative when the contractwas made and because of the possibility of unilateral termination of the con-tract, such contract is defeasible, subject to the outcome of the investigation,and if in the election therein directed a union other than the contractingunion is chosen and certified as the statutory representative, the entire contractbecomes inoperative as a matter of law ; where in such proceedings a repre-sentative is certified for employees in a unit smaller than one covered by theclosed-shop contract, contract becomes inoperative at least in so far as it relatesto employees in unit covered by certification ; SMITH : certification of a statu-tory representative other than the union which has made an exclusive recogni-tion, closed-shop contract, results in termination by operation of law of thecontract or its terms where such conflict with action by certified representativeas representative, and not in termination of all substantive terms of the con-tract otherwise valid; closed-shop provision of contract abates since construedas not intended to benefit a successor organization ; provision of closed-shopcollective contract permitting unilateral termination of contract upon noticeby employer and contracting union, if interpreted to prevent termination byemployees through a newly selected and certified representative other thancontracting union, invalid as in derogation of rights of employees under Section9 (a)-Collective Bargaining: Continuing Authority of Certified Representative.afterMajority Designation of Another Representative:certified representativecontinues to represent exclusively employees in appropriate bargaining unit,irrespective of designation by majority in unit of another representative, solong as certified representative is willing to act and establish contractualrelations with employer and a reasonable period for it to do so has not elapsed ;3 months intervening between certification and issuance of complaint insufficientto show that reasonable period has elapsed ; designation by majority of newrepresentative after refusal of employer to bargain with certified representativeheld not to establish incapacity of certified representative to act, and its au-22 N. L. R B., No. 12.111 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthority continues until employees in unit have had a reasonable opportunity tobe represented byit-Procedure:Legal Effect of Determinations, Findings,Conclusions,and Certification of Representation Proceeding Upon Issues inComplaint Proceeding,Involving Section 8(5) : determinations,findings, con-clusions,and certification in representation proceeding notres judicataof sameissues in subsequent complaint proceeding between same parties involvingviolation of Section 8 (5) ; parties in interest to representation proceedingcannot in any subsequent complaint proceeding try and have heardde novoby Trial Examiner and Board questions or matters adjudicated in representa-tion proceeding in absence of cogent showing of possible error by the Board initsprevious adjudication upon the record there made;showing of partiesherein held not to warrant reexamination of decision in prior related repre-sentation proceeding,and Board and Trial Examiner properly treat as admin-istratively decided questions or matters in representation proceeding adjudicatedby determinations,findings, conclusions,and certification;presumptive effectnot withheld,in subsequent complaint proceeding involving Section 8(5), fromdeterminations,findings, conclusions,and certification of prior related repre-sentation proceeding,despite offer of additional evidence upon previouslyadjudicated issues, since evidence could have been presented in representationproceeding and no apparent reasonable cause is shown why it was not; rulingsof Trial Examiner striking allegations of answer and rejecting evidence chal-lenging validity of determinations,findings,conclusions,and certification ofprior related representation proceeding,sustained-Procedure:Record on'Re-view under Section 9 (d):where decision in complaint proceeding involvingviolation of Section$ (5) rests in part upon determinations,findings, con-clusions,and certification in prior related representation proceeding the repre-sentation proceeding record becomes on review part of the record of the com-plaint proceeding;where decision in representation proceeding incorporatesfindings of Board in prior representation proceeding,parties to review in-courtof Board's order in subsequent complaint proceeding based in part thereonmay have certified and filed in court transcript of record in first representationproceeding to the extentrelevant-Evidence:Admissibility in Complaint Pro-ceeding Involving Section 85) of Record of Previous Related RepresentationProceeding:evidence previously introduced in related representation case andrecord of said case not admissible in complaint proceeding involving Section8 (5) where purpose is to obtain reexamination of determinations, findings,conclusions,and certification of representation case, in absence of cogent show-ing of possible error by Board in representation case upon record there made;additional evidence which could have been presented in previous related repre-sentation proceeding"butwhich was not there presented, for no apparentreasonable cause, not admissible in related complaint proceeding on issuespreviously adjudicated-Section 9(b) and (c):Validity:Section 9(b) and (c)do not involve improper delegations of legislative power to administrativeagency; doctrine of Globe case does not involve improper delegation by Boardto employees of its statutoryauthority-Investigation of Representatives: UnitAppropriate for Collective Bargaining:PriorDetermination of Unit:priordetermination of appropriate unit, notres judicata;mere interest of employerinmaintaining industrial unit, no ground for adhering to prior determinationthat craft is to be included in industrial unit; closed-shop contract coveringindustrial unit made in reliance upon prior determination that separation ofcraft unit from industrial unit was inappropriate,no ground for Board adheringto determination in subsequent representation proceeding where doubt existswhether contracting union was freely chosen representative when contract PACIFIC GREYHOUND LINES113was made and contract at time of representation proceeding can be terminatedunilaterally by either partythereto-Investigation of Representatives:Scope ofIssues:Employer Assistance to Competing Union or Effects Thereof:pro-ceedings under Section 9 (c) contemplate inquiry into and hearing upon allmatters necessary and relevant to an investigation of the controversy con-cerning representation and to a determination of the statutory representative ;where existing closed-shop contract is urged as basis for stay of investigationand determination of representatives,question whether contracting union didnot constitute a freely chosen representative at time contract was made becauseof prior employer action illegal under Act,or whether doubt in that respectexisted, properly within scope of issues of representation proceeding;deter-mination of such question requires no filing of a charge and proceedings underSection 10(b) and(c)-Investigation of Representatives:Statutory Contractas Basis for Board not Proceeding under Section 9(c) : in furtherance ofpolicy ofAct to attainstabilized labor relations in industry through collectivebargaining agreements Board will not as a matter of administrative discretionproceed under Section 9(c)where statutory contract between employer andlawful statutory representative is outstanding,and no circumstance shownindicating policy would not be furthered;doubt whether contracting unionupon execution of closed-shop contract was a freely chosen statutory repre-sentative purged of effects of prior unlawful employer assistance,reason fornot considering contract ground for staying investigation and determination ofrepresentatives;instability of contractual obligation resultant from provisionof statutory contract permitting termination of contract by unilateral actionat or about time of representation proceeding,reason for not staying investigationMr. John P. JenningsandMr. John T. McTernan,for the Board.Brobeck, Phleger and Harrison,byMr. Gregory A. HarrisonandMr. Moses Lasky,of SanFrancisco, Calif., for the respondent.Mr. D. A. MacKenzie, Mr. W. P. Nutter,andMr. C. P. Randall,of San Francisco,Calif., for the Brotherhood.Mr. Robert LittlerandMr. Herbert E. Wenig,ofSan Francisco,Calif., for the Amalgamated and the Amalgamated, Division No.1114 thereof, intervenor.Mr. Gilbert V. Rosenberg,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Brotherhood of Railroad Trainmen,herein called the Brotherhood, the National Labor Relations Board,herein called the Board, by the Regional Director for the TwentiethRegion (San Francisco, California), issued a complaint dated June14, 1939, against Pacific Greyhound Lines, a corporation, San Fran-cisco,California, herein called the respondent, alleging that the re- 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent had engaged and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (5)and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint, accom-panied by notice of hearing, was duly served upon the respondent,upon the Brotherhood, and upon Amalgamated Association of Street,ElectricRailway and Motor Coach Employes of America, hereincalled the Amalgamated, a labor organization claiming an interestin this proceeding.'With respect to the unfair labor practices the complaint alleged(1) that the respondent on April 25, 1939, and thereafter, refusedto bargain collectively with the Brotherhood as the representativeof bus drivers employed by the respondent although the Brotherhoodwas at all times the exclusive collective bargaining representativeof these employees pursuant to Section 9 (a) of the Act 2 and onMarch 10, 1939, had been certified to be such representative by theBoard in certain consolidated representation proceedings, entitledMatter of Pacific Greyhound LinesandAmalgamated Associationof Street, Electric Railway and Motor Coach Employes of America;Matter of Pacific Greyhound LinesandBrotherhood of RailroadTrainmen,Cases Nos. R-926 and R-927,3 herein called the Represen-,tation Proceedings; and (2) that the respondent by its said refusalto bargain collectively with the Brotherhood interfered with, re-strained, and coerced its employees in the exercise of rights guar-anteed to them by Section 7 of the Act.On June 24, 1939, the respondent filed an answer, averring thaton April 25, 1939, it "declined to grant" the Brotherhood "a con-ference" for collective bargaining which that labor organizationas the exclusive bargaining representative of the respondent's busdrivers previously requested, that at all times since the respondent"failed" to bargain collectively with the Brotherhood as such repre-sentative, but that the respondent's conduct in this or any otherrespect constituted no unfair labor practice under the Act.Theanswer, in paragraphs III to XVII thereof, further alleged, amongother things, that the certification issued by the Board on March 10,'The name of the Amalgamated is thus stated in its constitution.2 Section 9 (a) of the Act provides :Representatives designated or selected for the purposes of collectivebargainingby the majority of the employees in a unit appropriate for such purposes, shall bethe exclusive representatives of all the employees in such unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, orother conditions of employment.3 9 N. L. R. B. 557 (Decision and Direction of Elections, October 29, 1938) ; 9 N. L. It. B.578 (Amendment to Decision and Direction of Elections, November 10, 1938) ; 10 N. L.R B 659 (Second Amendment to Decision and Direction of Elections, December 14, 1938) ;11 N L R B 1070 (Supplemental Decision, Certification of Representatives,and Order,March 10, 1939). PACIFIC GREYHOUND LINES1151939, certifying the Brotherhood as the exclusive collective bargain-ing representative of the respondent's bus drivers,and the "orders anddecisions"in the Representation Proceedings upon which certifi-cation was based, were invalid ; that prior to that date, on April15, 1938, the respondent and the Amalgamated'entered into certainagreements at times herein called the"Master Agreement,as sup-plemented,"and at times"the contract of April 15, 1938," "adoptingand affirming"a collective agreement previously made by-the partieson September7, 1937, withrespect to wages, hours of service, andother working conditions of employees of the respondent, includ-ing bus drivers,and requiring all such employees to be membersof the Amalgamated,'the respondent thereby agreeing "to recognizethe Amalgamated Union e as the sole representative for the purposeof collective bargaining of its employees not represented by otherunions affiliated with the American Federation of Labor";that atthe time of entering into these agreements,a majority of the busdrivers employed by the respondent were, and at that time and atall times thereafter a majority of all the respondent's employeeswere and are,members of the Amalgamated and had chosen it astheir exclusive collective bargaining representative;that said agree-ments were to remain in force and effect until December 31, 1939; 7that after the issuance of the above-mentioned certification of March10, 1939, the Amalgamated notified the respondent that it would con-test the validity of the certification and would pursue its remedyas a party aggrieved for a review thereof in manner provided by law ;that the Amalgamated8contends that these agreements are validand binding upon the respondent in all respects,that pursuant tothe provisions thereof it is and will continue to be the exclusive* The answer refers throughout to the Amalgamated as the labor organization with whomthe respondent from time to time made the collective agreements therein mentioned, andtowhom recognition was extended as bargaining representative of all employees of therespondent,including bus drivers,except employees who were members of other unionsaffiliated with the American Federation of Labor. In their briefs both the respondent andthe intervenor,mentioned below, similarly refer to the Amalgamated,as such, as the con-tracting party, and the intervenor also refers to itself in that capacity.The agreementswere not made with the Amalgamated,as such, but with Amalgamated Association ofStreet, Electric Railway and Motor Coach Employes of America,Pacific Greyhound Divi-sionNo. 1114,hereinafter referred to as the Amalgamated,Division No. 1114, a localdivision of the Amalgamated comprising employees of the respondent who are membersof the Amalgamated.The provisions contained in these agreements relating to recognitionfor purposes of collective bargaining representation,similarly advert to the Amalgamated,Division No. 1114, and not to the Amalgamated,as such,as the collective bargaining repre-sentative.However, it is clear from the character of the intervention and otherwise thatthe Amalgamated and its division have been treated by all parties as one and the samerepresentative5This closed-shop requirement, as agreed upon, was that the employees would be mem-hers of the Amalgamated,DivisionNo 1114.See footnote 4,supra6 See footnote 4,supra.7The contract of April 15, 1938, apparently was rene\ied automatically on December 31,1939Therecord does not show otherwise8 See footnote 4,supra. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective bargaining agent of all the respondent's above-mentionedemployees, including bus drivers, and that it "will hold the respondentstrictly accountable in damages and otherwise for any failure .. .to comply with all of the terms and provisions of the contract and forany refusalto treat the, Amalgamated Union 9 as a contractingparty thereto and as the exclusive bargaining agent for all [therespondent's] . . . employees, including the bus drivers."On June 27, 1939, the Amalgamated and Amalgamated Associationof Street,Electric Railway andMotor.Coach Employes of America,PacificGreyhound Division No. 1114, a local division of the Amalgam-ated,herein called the Amalgamated, Division No. 1114,10 filed apetitionrequestingleave to intervene in this proceeding.TheAmalgamatedand its division were referred to in the petition andat thehearing as,and are hereinafter called, the intervenor.Thepetition set forth various matters relating to the existence of thecontract of April 15, 1938, already mentioned in connection with theallegationsof the respondent's answer; 11 and alleged that sinceMarch 10,1939, when the certification of the Brotherhood issued, and"for at least two months" prior to the filing of the intervenor'spetition herein, a majority of the respondent's bus drivers were mem-bers of the Amalgamated and of the Amalgamated, Division No. 1114,and had designated that organization their exclusive agent for collec-tive bargaining.The petition requested leave to intervene "in orderto protect the contract ... and in order to protect the status of saidAmalgamated Association and said Division as the exclusive agentfor- collective bargaining as aforesaid and for any other purpose."Pursuant to notice a hearing was held in San Francisco, California,on June 29 and 30,1939, before J. J. Fitzpatrick, the Trial Examinerduly designated by the Board.The Board, the respondent, theBrotherhood, and the intervenor appeared by counsel.At the open-ing ofthe hearing counsel for the Board moved to strike from therespondent's answer paragraphs III to XVII, both inclusive, to-gether with annexed exhibits "B," "C," "D," "E," and "F" thereof,for the reason, principally, that these paragraphs and respectiveexhibits stated no defense to the complaint, but constituted mattersof argument, opinion, and conclusion; and further, if they did setforth any defense, such defense was one already concluded in so faras the instant case was concerned by the Representation Proceedingsand if to be availed of at all properly should be raised before theUnited States Circuit Court of Appeals of the appropriate circuit in9 See footnote 4,supra.10 See footnote 4,supra.11There are some variations between the allegations of the petition and of the respond-ent's answer in regard to the agreement. PACIFIC GREYHOUND LINES117proper proceeding under the Act.The Trial Examiner granted themotion.He also granted the petition to intervene, above mentioned,subject to the, limitation, however, that proof offered thereunder berestricted to matters in., issue affecting the intervenor.The Board,by counsel and participated in the hearing.Full opportunity wasafforded all parties to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues materialto their interests.During the course of the hearing the TrialExaminer in conformity with his rulings on the above motion andpetition, refused to admit in evidence the record in the Representa-tion Proceedings and certain other, testimony and documentary evi-dence offered by the respondentL_and by the intervenor, respectively,in support of the answer and petition.At the close of hearing hedenied a motion of the intervenor that the proceedings be stayeduntil the Board acted on a certain petition for investigation andcertification of representatives which it filed in the Regional Officeon or about June 27, 1939. The Trial Examiner made rulings onothermotions and objections to the admission of evidence. TheBoard is of the opinion that as a matter of proper administrativeprocedure and in accordance with principles governing judicialreview hereinafter discussed, the Trial Examiner should have ad-mitted to the record the exhibits 12 offered by the parties pertainingto the record inMatter of Pacific Greyhound LinesandBrotherhoodof Locomotive Firemen and Enginemen,Case No. R-195.13Theseexhibits are hereby admitted to the record.The Board hereby alsoadmits to the record Respondent Exhibit No. 1 and Intervenor'sRejected Exhibits Nos. 1 and 2.The.Board finds that save for therulings of the Trial Examiner in this respect no prejudicial errorswere committed.14The rulings, so limited, are hereby affirmed.On August 4, 1939, the Trial Examiner filed his IntermediateReport, a copy of which was duly served on each of the parties,finding that the respondent had engaged in, and was engaging in,unfair labor practices within the meaning of Section 8 (1) and (5)and Section 2 (6) and (7) of the Act, and recommending that therespondent cease and desist from its unfair labor practices, that itbargain collectively upon request with the Brotherhood, as the exclu-sive collective bargaining representative of all the respondent's bus12These exhibits are Respondent's Rejected Exhibits Nos 3, 4, 5, 6, 17, and 18.134 N. L. R B. 520 (Decision and Direction of Election, December 16, 1937) ;,6 N. L.B. B. 163 (Supplemental Decision and'Order, March 25, 1938).14The propriety of the Trial Examiner's rulings in striking from the respondent's answerparagraphs III to xvii, both inclusive, and in excluding evidenceoffered in connectiontherewith, is further considered below.,283033-41-vol 22-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers, and that it take certain other affirmative action to remedy theunfair labor practices which he found.On August 7, 1939, the Boardordered the case transferred to and continued before it.On August 23, 1939, the intervenor filed exceptions to the Inter-mediate Report and to the conduct of the hearing, and on August24, 1939, the Respondent did likewise.Thereafter, the respondent,the intervenor, and the Brotherhood each submitted a brief in sup-port of its respective position, and the respondent further submitteda brief in reply to the brief of the Brotherhood, and a supplementalbrief.Pursuant to notice,and upon request of the intervenor,a hearingfor the purposes of oral argument was held on September 28, 1939,before the Board in Washington, D. C.The intervenor and theBrotherhood appeared by counsel,presented oral argument, andotherwise participated in the hearing.The Board has consideredthe exceptions to the Intermediate Report and, in so far as they areinconsistent with the findings, conclusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPacific Greyhound Lines, the respondent, is a California corpora-tion, having its principal place of business in San Francisco, Cali-fornia.It operates an interstate motor bus transportation systemin the western section of the country, transporting for hire passen-gers, baggage, mail, express, and newspapers under regularly pub-lished tariffs in or through the States of Oregon, California, Nevada,Arizona, Utah, New Mexico, and Texas. For the year ending De-cember 31, 1938, the respondent carried 8,463,532 passengers a totalof $35,008,023 bus miles, and 551,374,935 passenger miles for a totaloperating revenue of $9,423,840.During the same period it expended$2,812,361 in wages and salaries,in addition to a management feeof $7,200 which it paid to The Greyhound Corporation, the holderof a majority of its outstanding stock.On December 31, 1938, therespondent owned 507 passenger busses, of which 458 were operated,and employed 1,551 employees, of whom 187 were office employees,676 were passenger-car operators, 259 were station employees, 359were garage employees and 70 employees had miscellaneous classi-fications.On that date, the value of its total consolidated assets was$12,651,537.The respondent through stock ownership controls two subsidiaries,California Parlor Car Tours Company and Pacific Southland Stages, PACIFIC GREYHOUND LINES119Incorporated, and owns 50 per cent of the capital stock of UnionStage Terminal Company, Portland, Oregon.By means of inter-change agreements with independent motorbus companies and ofoperating traffic and facility arrangements with other so-called Grey-hound companies, the respondent and its subsidiaries operate as acoordinated part of an integrated system of national motorbustransportation.We find ,that the respondent is engaged in traffic, commerce, andtransportation among the several States, and that the employeesof the respondent are directly engaged in such traffic, commerce, andtransportation.H. THE ORGANIZATIONS INVOLVEDBrotherhood of Railroad Trainmen is a labor organization admit-ting to its membership all persons employed as bus drivers by therespondent.Amalgamated Association of Street, Electric Railway and MotorCoach Employes of America is a labor organization affiliated withthe American Federation of Labor, admitting to, its membership allemployees of the respondent with the exception of executive andsupervisory employees and employees who are members of any otherlabor organization affiliated with the American Federation of Labor.Amalgamated Association of Street, Electric Railway and MotorCoach Employes of America, Pacific Greyhound Division No. 1114,is a local division of the Amalgamated, comprising employees of therespondent who are members of the Amalgamated.III.THEUNFAIR LABOR PRACTICESA. The Brotherhood as the exclusive collective bargaining representa-tive of the respondent's bus drivers, so certified by the Board onMarch 10, 1939, in the Representation ProceedingsOn March 10, 1939, the Board issued a Supplemental Decision, Cer-tification of Representatives, and Order in the Representation Pro-ceedings,15 wherein it.found as a fact that the bus drivers employedby the respondent "constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees of[the respondent] . . . the full benefit of their right to self-organiza-tion and to collective bargaining and otherwise will effectuate thepolicies of the Act" ;16 and concluded as a matter of law that thebus drivers "constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theis 11 N LR. B. 1070.'11 N.L. R. B. 1070, 1073. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act." 17The Board certified that theBrotherhood had been "designated and selected by a majority of-thebus drivers of [the respondent] . . . as their representative for thepurposes of collective bargaining, and that, pursuant to the provi-sions of Section 9 (a) of the Act, [the Brotherhood] . . . is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment." 18The proceedings eventuating in the certification appear in theDecision and Direction of Elections, the Second Amendment to De-cision and Direction of Elections, and the supplemental decisionissued in the Representation Proceedingsl0On June 7, 1938, theAmalgamated initiated representation proceedings under Section 9(c) of the Act by filing a petition with the Regional Director in whichit requested the Board to investigate a question which had arisen con-cerning the representation of the respondent's employees for collectivebargaining and to ascertain and certify an exclusive collective bar-gaining representative for these employees.20On June 13, 1938, theBrotherhood filed a similar petition with the Regional Director 2'On June 15, 1938, pursuant to order of the Board, the RegionalDirector issued and caused to be served upon the Brotherhood, theAmalgamated, and the respondent notice of a consolidated hearingto be held on the two petitions. Thereafter, the matter of the peti-tions was heard before a Trial Examiner in a consolidated hearingparticipated in by the respondent, the Amalgamated, the Brother-hood, and the Board.On October 29, 1938, the Board issued theDecision and Direction of Elections in which it made findings offact and conclusions of law, considered various contentions of theparties, and directed the Regional Director to conduct two electionsby secret ballot among the employees of the respondent.Under theDirection of Elections, as thereafter amended'22 one election was tobe held among the bus drivers employed by the respondent to de-termine whether they desired to be represented for purposes ofcollective bargaining by the Amalgamated, by the Brotherhood, or-I IN. L. R. B 1070, 1074.19 11 N L R. B. 1070, 1074.19 See footnote 3,supra.20 Section9 (c) of the ActprovidesWhenevera question affecting commerce arises concerning the representation ofemployees,the Board may investigatesuch controversy and certify to the parties,in writing, the name or names of the representativesthat havebeen designated orselectedIn any such investigation,the Board shall provide for an appropriatehearing upon due notice, either in conjunction with a proceeding under section 10or otherwise,and may take a secret ballot of employees,or utilizeany othersuitablemethod to ascertain such representatives.20 These petitions were thereafter amended.9 N. L. R. B. 557, 559;10 N. L. R. B. 659.2210 N. L R B. 659 PACIFIC GREYHOUND LINES121by neither, and a second among station and clerical employees, exclu-sive of executives and supervisors, to determine whether or not theydesired to be represented by the Amalgamated for purposes ofcollective bargaining.As stated in the Decision and Direction of Elections'23 andamendement thereto'24 the Brotherhood took the position in theRepresentation Proceedings that all bus drivers employed by therespondent constituted by themselves a unit appropriate for collec-tive bargaining, and, that it, the Brotherhood, pursuant to Section9 (a) of the Act was the exclusive representative of these employeesfor collective bargaining purposes.On the other hand, the re-spondent contended that the bus drivers alone did not constitute anappropriate bargaining unit, and, hence, the Brotherhood was nottheir statutory representative; that the bus drivers were all partof a larger bargaining unit composed of all the respondent's em-ployees except shopmen'25 viz, bus drivers and station and clericalemployees, exclusive of executives and supervisors.The Amal-gamated, prior to the issuance of the Direction of Elections,was in accord with the respondent's view as to the appropriatebargaining unit, but thereafter and prior to the holding of theelections, filed in the proceedings an amended petition in' which itconcurred in the Brotherhood's position that the bus drivers alonecould constitute an appropriate unit.2°However, it also urged twoother units of employees as being appropriate, the larger unit com-posed of bus drivers and station and clerical employees, exclusiveof executives and supervisors, and a so-called residual unit consist-ing of station and clerical employees, exclusive of executives andsupervisors.The Amalgamated claimed that it had been designatedas collective bargaining representative by a majority of the em-ployees in each of the three units, and, therefore, that it was thesole representative of all such employees for collective bargaining.In the Decision and Direction of Elections, and second amend-ment thereto, the Board found that the bus drivers of the respond-ent could be considered as a separate unit appropriate for collectivebargaining, or as a part of a larger bargaining unit consisting ofas 9 N. L. R. B. 557, 57124 10 N. L R. B. 659.25Generally speaking,the respondent contended that all its employees, excluding execu-tives and supervisors, and persons who were members of an affiliate of the American Feder-ation of Labor other than the Amalgamated,were within the appropriate bargaining unit.Thus, the respondent originally claimed that shopmen,except those employed in Los An-geles and San Francisco,were in the unit. Iiowevei,it later appeared in the Representa-tion Proceedings that these shopmen like shopmen at Los Angeles and San Francisco, wereunder the jurisdiction of another affiliate of the American Federation of Labor.Uponpetition of the Amalgamated all shopmenwere excluded from the case.10 N. L R. B. 659.M10N.L R,B 659. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDthe, respondent's bus drivers, and station and clerical help, exclusiveof executives and supervisors.27The Board determined that underthese circumstances it would resolve this issue in accordance withwhat the desires of the employees for collective bargaining repre-sentation would indicate, as these desires were disclosed in the elec-tions.The Board stated that if in the election directed among thebus drivers a majority of the drivers voted for the Brotherhood,or if in that election a majority voted for the Amalgamated and amajority of the station and clerical employees in the second electiondid not vote for the Amalgamated, the Board would determine thatthe bus drivers alone constituted a unit appropriate for the pur-poses of collective bargaining and would certify either the Brother-hood or the Amalgamated, whichever organization received amajority of the bus drivers' votes, as the exclusive collective bar-gaining' representative of the -bus drivers.28However, if a majorityof the bus drivers in the first election and a majority of the stationand clerical employees in the second voted for the Amalgamated,then the Board would determine that the larger unit consisting ofbus drivers and station and clerical employees, exclusive of execu-tives and supervisors, to be appropriate and would certify theAmalgamated as the exclusive representative of all employees insuch unit.211Finally, if a majority of the bus drivers voted for theBrotherhood, and a majority among the station and clerical em-ployees voted for the Amalgamated, then, as already stated, theBoard would certify the Brotherhood as the sole representative ofthe bus drivers, and also would certify the Amalgamated as thesole representative of the other employees.30From December 15 to 28, 1938, the election directed among the busdrivers was held, and in January 1939 ballots were taken of the sta-tion and clerical employees, exclusive of executives and supervisors.s'In the bus drivers' election a substantial majority of the votes cast,364 of the 605 counted, were for the Brotherhood.32The Amalgam-ated received 227 votes.33Inthe other election the Amalgamated,which was the only labor organization on the ballot, did not obtaina majority of the votes counted. It received 130 of 262 votes.34Thus, the elections showed that a substantial majority of the bus driversdesired to be represented for purposes of collective bargaining by theBrotherhood, whereas neither a majority of the bus drivers nor a87 9 N. L. R. B. 557; 10 N.L.R.if 659`28 9 N. L. R. B. 557,571-574;10 N. L.R. B. 659.29 9 N. L. R B 557;10 N. L.R. B. 659, 66330 10 N. L R B. 659.8111 N. L. R. B. 107011 N.L. R. B. 1070.8811 N. L. R. B. 10708411 N. L.R. B. 1070 PACIFIC GREYHOUND LINES123majority of the bus drivers and station and clerical employees exclu-sive of executives and supervisors, nor a majority of the station andclerical employees exclusive of executives and supervisors, desired tohave the Amalgamated act as their bargaining agent.On March 10, 1939, the Board, as stated above, found upon theentire record in the Representation Proceedings that the respondent'sbus drivers constituted an appropriate bargaining unit; and foundand certified that the Brotherhood had been designated by a majorityof these employees as their collective bargaining representative andthat pursuant to Section 9 (a), the Brotherhood was the statutoryrepresentative of all these employees for collective bargaining.TheBoard dismissed the petition of the Amalgamated for an investiga-tion and certification of representatives.The Trial Examiner by various rulings at the hearing herein heldthat an attack made by the respondent and the intervenor in tlee in-stant case upon the validity of the determinations, findings, conclu-sions, and certification of the Board in the Representation Proceed-ings was inappropriate; that it involved matters which the partiesin the instant case as interested parties to the Representation Pro-ceedings either already had presented to the Board and had haddetermined, or which they could have submitted to the Board forconsideration; that if reexamination of matters considered and deter-mined in the Representation Proceedings was desired the properforum was the United States Circuit Court of Appeals in a proceed-ing on petition for the review of such order as the Board might issueherein.As already indicated, the Trial Examiner struck from therespondent's answer allegations raising these matters, and refusedto admit into evidence the entire record of the Representation Pro-ceedings, as well as particular portions thereof, and other proofwhich the respondent and the intervenor offered as a basis for theirattack.These parties contend that they thereby were deprived ofa fair hearing by the Board on material issues.This contention rests on a misapprehension of the legal effect whichthe determinations, findings, and conclusions of the Board in a rep-resentation proceeding under Section 9 (c) of the Act,35 and of thecertification based thereon, have upon issues in a subsequent complaintproceeding under Section 10 (b) and (c) where it is charged that theemployer contrary to Section 8 (5) has refused to bargain collec-tively with the certified collective bargaining representative of hisemployees under Section 9 (a).Upon the filing of a petition re-questing an investigation and certification of representatives, theBoard in pursuance of the Act provides "for an appropriate hear-ing," 36 upon due notice to all parties in interest, including the em-85 See footnote 20,supra.84 Section 9 (c) of the Act. 124DECISIONS OF NATIONAL LABOR' RELATIONS BOARDployer or employers' whose employees are involved 'as well as labororganizations claiming to represent such employees for collective bar-gaining -purposes.At such hearing full opportunity is afforded theseparties to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon all matters and issues relevant to adetermination by the Board of the ultimate question regarding rep-resentation with which the proceeding is concerned.37 Incidental tosuch a hearing the Board may "take a secret ballot" of the employeesto ascertain their choice of collective bargaining representative.Upon hearing being had, the Board' issues its decision, which there-after it may .amend or supplement, wherein it makes its determina-tions, findings, and conclusions with respect to jurisdiction of theBoard over the parties and the subject matter, and with respect tothe various issues of fact and law in' controversy, a resolution ofwhi4 is essential to a decision of the ultimate question concerningrepresentation involved.The determination of this question, viz,the existence and identity of a collective bargaining representativewithin the meaning of Section 9 (a) of the Act, is contained in thecertification of representatives issued by the Board, provided sucha representative is found.Where none has been found the petitionis dismissed.While the determinations, findings, conclusions, and certificationof the Board in a representation proceeding are notres juclicataina subsequent complaint proceeding before the Board under Section10 (b) and (c), we think it both the intent of the statute and a soundadministrative practice that parties in interest to such representa-tion proceeding cannot try and have heardde novoin the subsequentcomplaint proceeding questions or matters adjudicated in the previ-ous proceeding in the absence of cogent showing of possible error insuch prior proceeding.Although the Board in the exercise of itsdiscretion and upon sufficient ground may reexamine such questionsor matters, nevertheless it is entitled to treat as administratively de-cided all such determinations, findings, conclusions, and certification.This does not mean that parties in the complaint proceeding aredeprived of a fair hearing before the Board on material issues. Thatalready has been afforded them in the representation proceeding.Moreover, they are privileged to appeal to the discretion of the Boardas above indicated.Nor are they thereby deprived of a judicial re-view of matters found' and determined in the representation proceed-ing.'Upon proceedings in the United States Circuit Court ofAppeals on' petition to 'review the order of the Board made in the, 8''The wide latitude such a hearing possibly may take is illustrated by the nature andnumber of issues with which the parties herein themselves were concerned and which wereconsidered and decided by the Board in the Representation Proceedings. PACIFIC GREYHOUND LINES125complaint proceeding, they may bring before that court as part ofthe record on review the entire record and certification in the repre-sentation proceeding, and where, as in the Representation Proceed-ings here, determinations and findings of the Board rest in part uponfindings previously made in another representation proceeding in-volving such parties,38 the record in the previous representation caseto the extent relevant likewise becomes available for judicial reviewas part of the record on review.39 It is unimportant that proceedingsunder Section 9 (c) do not result in a command to anyone.Adminis-trative determinations may and often do have legal consequences eventhough they do not command.40Here, the respondent and the inter-venor by their attempt to introduce into the instant case the record ofthe Representation Proceedings sought to have the Board reexaminethe entire proceeding there had.No persuasive showing is made forsuch a general reexamination.We sustain the Trial Examiner'sruling in this respect.We think it equally within the statutory intent and sound admin-istrative practice that parties in interest to a representation proceed-ing cannot in a subsequent complaint proceeding require the Board towithhold presumptive effect from its previous determinations, find-ings, conclusions, and certification, on the ground that the Board inthe representation proceeding failed to consider matters or evidencewhich the parties there could have presented but which they failedto do without apparent reasonable cause. In the instant case theparties had their opportunity to be heard by the Board with 'regardto such matters in the Representation Proceedings, and the factthat they did not avail themselves thereof does not entitle them asamatter of right to a second opportunity.While it may be, thattheir action has foreclosed judicial review of such matters, that con-sequenceis attributable to the parties themselves.41The respondent and the intervenor in the instant case do not con-fine their argument respecting the asserted invalidity of the determi-nations, findings, conclusions, and certification to the contention thatthe Trial Examiner denied them an opportunity to have reexaminedand heard generally matters involved in the Representation Proceed-ings or matters upon which a hearing there could have been had.By addressing themselves to the decision of the Board in those pro-ceedings 42 and by relying upon specific evidence, proffered but re=38 See Section9 (d) of the Act.39 9 N. L.R. B 557. Further consideration of this questionis given below4°American Federation of Labor,et at. V. N. L. R. B,308 U. S. 401,aff'g 103 F (2d.)933 (C App. D. C.), enf'gMatterof Shipowners'Associationof the PacificCoast, et at.andInternational Longshoremen'sandtil'arehousemen's Union, DistrictNo1;_7 N. L. R B.1002.41Matter of Pittsburgh PlateGlassCompanyand,Federation of Flat Glass Workers ofAmerica, affiliated with C. I.0., 15 N. L. R. B.'515.42 9 N. L. R. B. 557. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDjetted, other than the record as a whole in the Representation Pro-ceedings, they present in their argument herein what apparentlyamounts to substantially their entire positions, respectively.In viewof the respondent's determination, as more particularly set forthbelow, to withhold recognition from the Brotherhoodas sole bar-gaining representative of its bus drivers, irrespective of the factthat these employees in an election under Government auspices chosethe Brotherhood to represent them, we deem it of some importance toexpress our views further as to reasons for adhering to our previousdeterminations, findings, conclusions, and the certification.The respondent contends that the provisions of the Act relatingto representation proceedings, especially Section 9 (b) and (c), areunconstitutional as improper delegations of legislative poweli to anadministrative agency, and, therefore, the certification as well as thedeterminations, findings, and conclusions upon which certificationrested in the Representation Proceedings, was without legal warrant.Neither the intervenor nor the Brotherhood join in this contention.We believe that the pertinent provisions and declared purposes andpolicy of the Act amply demonstrate that the lawful limits of dele-gable administrative powers and functions were not in this instancetranscended by the Congress.The respondent further argues thatthe Board, in predicating its supplemental finding of fact and con-clusion of law in the Representation Proceedings,43 to the effect thatthe respondent's bus drivers constitute an appropriate bargainingunit, upon the desires of these and other employees for representationas manifested in the elections, unconstitutionally delegated to suchemployees its statutory power to determine a representative, and,therefore, the certification, determinations, findings, andconclusionswere invalid.This argument, however, not only misapprehends thedoctrine of unconstitutional delegation of governmental powers buterroneously assumes that delegation of any character ink fact occurred.44The respondent asserts further with respect to the matter of theappropriate bargaining unit that the Board's determination thereofin the Representation Proceedings was improper, because the Board ina previous representation proceeding already had found that "the busdrivers [of the respondent] alone do not constitute an appropriateunit but are to be merged in a larger unit." 45This prior finding wasmadein a Supplemental Decision and Order of the Board issued in- 11 N.L. R. B. 1070,1073, 1074.'s SeeInternationalAssociatsonof Machinists,Tool and Die Makers, Lodge No. 35,afl-iatedwith the International Association of Machinists and Production Lodge No. 1200,affiliatedwith the International Association of Machinists v. National Labor RelationsBoard,110 F.(2d) 29(C.App. D. C.),enf'gMatter of Serrick CorporationandInternational Union Automobile Workers of America,Local No. 459,8 N. L. R.B. 621.,Matter ofPacific Greyhound LinesandBrotherhoodof Locomotive Firemen and Engmemen,6N. L R. B. 163. PACIFIC GREYHOUND LINES127certain proceedings theretofore had before the Board in which both theAmalgamated and the respondent were parties,Matter of Pacific Grey-hound LinesandBrotherhood of Locomotive Firemen and Enginemen,Case No. R-195, herein called Case No. R-195.4° The respondentargues that the prior finding wasres judicataupon the issue of appro-priate bargaining unit in the Representation Proceedings.We fullyconsidered this point in our decision 47 in the Representation Proceed-ings and find nothing in the respondent's argument here presentedpersuasive of a view different from that there expressed.For reasonsthere stated,we conclude that the doctrine ofres judicataisinapplicable.The respondent insists that even if the doctrine ofres judicataisinapplicable the Board under the circumstances involved should haveadhered to its prior finding, and that its failure to do so was an arbi-trary exercise of administrative discretion.The respondent allegesthat it had and has a direct interest in the prior finding in that a singlebargaining unit comprehending all its employees including bus driverswould be to its business advantage, that such a unit obviates "dis-ruptions" by employees in smaller units, and that its employees' in-terests also would be subserved.However, a determination in anycase of the appropriate bargaining unit is concerned not so much withthe employer's advantage but, under the Act, with the unit which "willinsure to employees the full benefit of their right to self-organizationand to collective bargaining, and otherwise effectuate the policies" ofthe Act.The respondent also states in support of its contention thatthe departure from the prior finding was arbitrary, that on April 15,1938, prior to the filing of the petitions in the Representation Proceed-ings, the respondent and the Amalgamated, Division No. 1114, exe-cuted, as the Board in the decision there found '411 the MasterAgreement, as supplemented, stipulating that the respondent's busdrivers and likewise its station and clerical employees should become .members of that organization by May 15, 4938, as a condition of em-ployment, and providing for wages, hours of service, and other workingconditions of the employees covered by said closed-shop stipulation.The respondent urges that it made the contract in reliance, amongother things, upon the prior finding, that, the bus drivers did not con-stitute alone an appropriate unit; that the finding and conclusion inthe Representation Proceedings that they did, would and will result,if the respondent be under duty to bargain collectively with theBrotherhood as the certified representative, in a breach of the contract46 This case is referred to by similar description in the decision in the RepresentationProceedings.See footnote 13,supra.47 9 N. L.R. B 557, 573-574.48 9 N. L. R. B. 557. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDof April 15, 1938; and, therefore, the Board in the RepresentationProceedings, to avoid such a result, should have adhered to the priorfinding.However, this proposition, apart from its assumptions re-garding breach of contract whose tenability we consider hereinafter,actually is concerned not so much with whether a prior finding of ap-propriate bargaining unit should generally be followed by the Board ina representation proceeding where such unit is embodied in the termsof a current collective contract, but with whether the Board in the Rep-resentation Proceedings, for the reasons expressly there stated in thedecision, and in view of all the circumstances, acted arbitrarily inholding the contract of April 15, 1938, no bar to the exercise of theBoard's authority under Section 9 (c) to investigate the question con-cerning representation which the petitions of the Amalgamated andthe Brotherhood had raised. The doubtful status which the Amalgam-ated and its Division occupied on April 15, 1938, as a freely chosenbargaining representative, and the termination provision of the con-tract of April 15, 1938, there discussed and further considered below,indicate that the Board in directing the elections engaged in noarbitrary exercise of its statutory power.However, the respondent and to some extent the intervenor ques-tion generally on grounds of improper exercise of administrativediscretion and otherwise the propriety of the Board's determinationin the Representation Proceedings that the contract of April 15, 1938,was not decisive of the intervenor's claim to exclusive representationof the respondent's bus drivers and other employees. It is contendedthat the Board in the exercise of a sound administrative discretionshould have held that the contract precluded any investigation anddetermination of the question whether the Brotherhood or the Amal-gamated and its 'Division was the statutory representative of therespondent's bus drivers, and whether the Amalgamated and its Di-vision was the exclusive bargaining representative of the station andclerical employees.As stated in the Decision and Direction of Elections '0 in the Rep-resentation Proceedings, on December 16, 1937, prior to the insti-tution of those proceedings, the Board in Case No. R-195 issued aDecision and Direction of Election 50 wherein it found in consideringvarious issues before it that the respondent during the period com-mencing about April 14, 1937, and continuing thereafter, by variousacts assisted the Amalgamated in its organizational activities amongthe employees of the respondent and discouraged membership in acompeting labor, organization known as Brotherhood of Locomotive99 9 N L. R. B 557.60 4 N. L. R. B 520. PACIFIC GREYHOUND LINES121Firemen and Enginemen;that the respondent on April 21,1937, madea contract with the Amalgamated,Division No. 1114, as the bargain-ing representative of all employees except those represented by otheraffiliates of the American Federation of Labor although the Amal-gamated neither claimed to represent nor actually did then representa majority of said employees;51that in view of the respondent's,encouragement of membership in the Amalgamated,as aforesaid, thatorganization,and accordingly Division No. 1114, did not constitutean unfettered choice of bargaining representative of the employeespurported to be represented;that because the effects of such employerassistance were existent on September 7, 1937, when the respondentand the Amalgamated,Division No. 1114, first executed the MasterAgreement,the Amalgamated,and accordingly its Division,was notat that time a freely chosen representative of the employees pur-ported to be represented even though written approval of the termsof the contract may have been obtained from a majority of them.52Approximately 6 months after the issuance of this decision the Amal-gamated filed in the Regional Office the petition for investigationand certification of representatives which instituted the Representa-tion Proceedings.In the notice of a consolidated hearing to be heldupon that petition and upon a similar petition filed by the Brother-hood, the Board notified all parties to the proceedings that "evidencewill bereceived on the matter of whether the encouragement of mem-bership in Amalgamated Association of Street,Electric Railway andMotor Coach Employees of America...found . . . to havebeen committed by Pacific Greyhound Lines(in Case No.R-195,December 16, 1937, . . .)or the effects thereof, has continued downto and including the present time ..." Prior to the filing by theAmalgamated of its petition and 4 months after the above-mentioneddecision in Case No.R-195, the respondent and the Amalgamated,Division No. 1114, executedthe contract of April 15,1938, here in-volved.Therein,as heretofore mentioned,the parties reexecuted theMaster Agreement first executed on September 7, 1937,and declaredit "to be and to have been valid, and subsisting and enforceable atall times" ; accorded the intervenor 53 recognition as the sole collective61 Sucha contract contravenedSection 9(a) and Section8 (1) of the Act See N LR B v. Jones cF Laughlin Steel Corporation,301 U. S 1, 44, 450 The Board in Case No R-195 directed an electionsolelyamong the bus drivers of therespondent,4 N L. R B 520,540In the Supplemental Decision and Order issued in thatcaseon March 25, 1938, 6 N L It. B 163,the Boardfound that Brotherhood of Locomo.tiveFn emen and Enginemendid not represent a majority of the respondent's employees in,an appropriatebargaining unit and dismissedthe petition.See the Decision and Direction.of Elections in theRepresentationProceedings, 9 N L R.B 557, 564-565,for a discussionconcerningthe results of theelectionin Case No. R-19553 Seefootnote4,supra.See9 N. L. R B 557, 568.. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining representative of the respondent's bus drivers, and stationand clerical employees, and provided for a closed shop in favor of theintervenor 51 covering bus drivers, and station and clerical employees.The Board held in the Representation Proceedings that the contractof April 15, 1938, did not preclude a determination either "of thequestion concerning representation," or "of the question of appro-priate unit." 55Two reasons were stated. In respect to the firstthe Boardsaid : 56In Case No. R-195 this Board found, as above set forth, that theAmalgamated at the time of the execution of the initial contract onApril 21, and the Master Agreement on September 7, 1937, wasnot, because of assistance by the Company, the freely chosenrepresentative of the employees purported to be represented. Inthe record before us there is no showing that at any time sinceSeptember 7 the effects of this assistance were removed or dis-sipated.Indeed, after the issuance of the Decision and Direc-tion of Election on December 16, 1937, instead of steps beingtaken to establish conditions for the exercise of a free choiceof representative by the employees, the relations between theCompany and the Amalgamated continued as theretofore.Themaintained recognition accorded Division No. 1114 in the succes-sive contracts of April 21 and of September 7, 1937, and thedeclaration on the part of the Company in the SupplementalAgreement of September 7 of a willingness to grant the Amal-gamated a closed shop and check-off, alone would tend, in theabsence of remedial action by the Company or otherwise, toperpetuate until April 15, if not beyond then, the influencesoriginally engendered by the Company's conduct. In this cir-cumstance we are not satisfied that the effects of the Company'sassistance did not continue after September 7 and were not ex-istent on April 15 when the execution of the Master Agreementwas reaffirmed and the closed-shop addendum executed.We accordingly cannot find, on the record presented, that onApril 15, 1938, when the execution of the Master Agreement wasreaffirmed and the closed-shop addendum executed, the Amalga-mated and Division No. 1114 were the freely chosen represent-ative of a majority of the Company's employees, excludingmembers of other American Federation of Laboraffiliates.^ Necessarily,a provision requiring membership in the Division meant membership inAmalgamated of which the Divisionwas a partsa 9 N. L. R. B. 557, 570, 574.50 9 N. L.R. B. 557, 569, 570. PACIFIC GREYHOUND LINES131Because of the doubtful status of the intervenor on April 15, 1938,as a freely chosen representative purged of the effects of the unlawfulemployer assistance previously rendered to it, the Board, on thebasis of policy and as a matter of administrative discretion, did notconsider the contract executed on that date ground for it not pro-ceeding to an investigation and determination of representatives.57The Board also held 68 that because of a provision in the contractof April 15, 1938, for automatic renewal thereof unless either partythereto gave the other notice of termination, the resultant instabilityof contractual obligation at the time the Representation Proceedings67The Board in furtherance of the policyof the Actto attain stabilized labor relationsin industry through collective bargaining agreements has as a matter of administrativediscretion not proceeded under Section 9 (c), when it has appeared that there was thenoutstanding a valid collective agreement between the employer and a lawful statutory rep-resentative of his employees providing for recognition of the representative as sole bargain-'ing representative of the employees,and no other circumstance which would indicate thatthe policy would not be furthered.The members of the Board have not been in entireagreement as to the length of time to be fixed for such stay.SeeMatter of The NationalSugar Refining Company of New Jersey,L. I. City RefineryandLocal 11,76, Sugar RefineryWorkers. International Longshoremen'sAss'n.,10 N L. R B.1410;Matter of SuperiorElectrical ProductsCo. andMetal Polishers, Buffers, Platers and Helpers InternationalUnion Local No. 13,6 N. L. R.B. 19 ,Matter of American Hair it Felt CompanyandJute,Hair it Felt Workers Local#163 (United Furniture Workers of America, CIO),15 N L.R B. 572,Bon Ton Curtain CompanyandAmerican Federation of Labor, Federal Union,20 N L R B. 462 However,where the mentioned policy ofthe Actwould not be fur-thered,the Board has proceeded with an investigation and determination of representativesdespite the outstanding exclusive recognition collective agreement-Matter of Colonic FibreCompany, IncandCohoesKnit Goods Workers Union No. 21511,, A. F. of L., 9 NL. R. B.658, 660;Matter of Showers Brothers Company, Inc.andNational Furniture WorkersLocal No 1,of the Upholsterers International Union of North America, Affiliated with theAmerican Federation of Labor,13 N. L R. B.829;Matter of J. EdwardsitCo. andUnitedShoeWorkers of Amei ica, Local 127. C I0 , 20 N L R B.244 (wbete the agreementwas made or renewed by the employer after formal notice of the claim of a rival labororganization to exclusive recognition) ;Matter of Southern ChemicalCottonCompanyandTextile Workers Organizinq Committee,3 N. L R B.869,Matter of American-West AfricanLine,IncandNational Marine Engineers'BeneficialAssociation,4 N. L It. B 1086 (wheredoubt existed whether the union which obtained the agreement represented a majority ofemployees when the contract was signed) ;Matter of Pacific Greyhound LinesandBrother-hood of Locomotive Firemen and Enginemen,4 N. LR B 520(where contracting unionwas found not to have represented a free choice of a majority of the employees when thecontract was signed) ;Matter of Union Premier Food Stores,Inc, a Pennsylvania Corpo-ration, et al.andUnited Retail & Wholesale Employees of America,Affiliated with the Con,gress of Industrial Organizations,11 N. L.R B 270,277;Matter of CaliforniaWoolScouring CompanyandTextileWorkers Organizing Committee,5N. L R. B. 782, 785(where contract was made or renewed after the filing of petition for investigation and cer-tification of representatives) ;Matter of Quality Furniture MfgCo. andUnited FurnitureWorkers of America Local 576, C. I.0., 8 N. L. R. B 850,853;Matter of Martin Bros BoaCompanyandToledo Industrial Union Council,7 NL. R. B.88, 91(where the agreementwas about to expire or be renewed) ;Matter of Wickwire Spencer Steel CompanyandFed-erated Industrial Union,18 N L R. B.372 (where the contract provided for termina-tion upon certification of a new bargaining representative by the Board).The issuewhether proceedings under Section 9'(c) should be stayed has not been affected by the factthat the contract granting exclusive recognition also contains a provision for a closedshop.(See cases above cited.)- 9 N. L.R. B. 557, 570 132DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDwere begun '59 constituted a second reason for the Board not stayingthe investigation.80The respondent and the intervenor assert that the proceedings inCase No. R-195 and in the Representation Proceedings were ofrestricted character, so limited by the Act and the issues made, andthat the Board went beyond the proper scope of inquiry in thosecases by its findings regarding illegal employer assistance to theAmalgamated and its Division, the incapacity of that organizationto act as a freely chosen'bargaining representative for the respond-ent's employees, and the doubt in that respect which existed concern-ing that organization's status as an unfettered bargaining repre-sentative on April 15, 1938.Hence, it is stated, "the purported con-clusions of the Board [in the Representation Proceedings] that theexisting contracts bet-Ween respondent and Amalgamated are to bedisregarded because in some way induced by unfair labor practicesof respondent, necessarily fall to the ground and, as a corollary, thecontracts necessarily survive and control the situation." 61This posi-tionmisconceives the proper scope of proceedings brought underSection 9 (c) of the Act. It also misapprehends the basis of theBoard's determination that the contracts did not bar the elections.Section 9 (c) authorizes the Board "whenever a question affectingcommerce arises concerning representation of employees" for collec-tive bargaining, to investigate such controversy, making provisionin that connection for "an appropriate hearing on due notice;" andto certify to the interested parties the name of any statutory repre-sentative selected by the employees involved.62Plainly such proceed-0 Seefootnote57,supra.eo In respectto the-determination of representatives,the Board was of theopinion thatthe circumstancesdid not necessitate postponing beyond the date fixed in the Direction ofElections the takingof a secretballot among the respondent's employeesto ascertain theirchoice ofbargainingrepresentative.It deteimined that the Amalgamatedproperly couldcompete with the Brotherhoodin an election"under conditions removed from any sugges-tion orsuspicion of coercion," and where either the Amalgamated or the Brotherhood couldestablishitself a majorityrepresentativewith all the rights ofexclusive representationconferred by the Actupon suchrepresentativeBoard MemberEdwin S Smith,in a sepa-rate opinion,dissented from this determination,9 N. L. R. B 557, 577. Cf.Matter ofPilot Radio CorporationandUnited ElectricalitRadio Workers of America,C. 1.0., 14N L 12 B. 1084,where the Board upon finding a local of a national labor organizationhad been assisted in its organization activitiesby the employer,postponed an election inwhich suchlocal was to appear onthe ballot until theemployees could "consider and de-termine free from any and all employer compulsion,restraints and interference," whatlabor organization they wished to representthem.CfN. L.R. B. v. The Falk Corpora-tion,308 U. S. 453,aff'g 102 F.(2d) 383(C.C.A. 7),enf'gMatterofThe FalkCorporationandAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, 'Lodge 1528,16N. L. R.B 654, where the SupremeCourt held,that a, company-created union"which could not emancipate itself from habitual subservience to its creator"properlycould be kept off the ballot in an election directed under Section 9 (c).iiThe respondent's brief.M Certificationunder theAct is of theexclusive bargaining representative contemplatedin Section 9 (a) and(b).Such representative is entitled to performance of the employer'sduty under Section 8 (5), and represents all employees irrespective of whether a minorityof employees in the appropriate unit have designated another bargaining agency to repre-sent them. PACIFIC GREYHOUND LINES133ings contemplate inquiry into and hearing upon all matters neces-sary and relevant to an investigation of the controversy concerningrepresentation which is presented and to a determination of the statu-tory representative.We need not decide in the instant case to whatextent it is proper in cases originating under Section 9 (c) for theBoard generally to consider matters affecting the propriety of aparticular labor organization acting as a bargaining representative.Nor do we decide whether the Board in all such cases is authorizedto consider whether a particular labor organization has been assistedby employer action, defined as an unfair labor practice in Section8 (1) of the Act, or has been dominated and interfered with byemployer action defined as an unfair labor practice in Section 8 (2),in the absence of a prior determination to that effect under Section10 (c).Here, the Amalgamated in Case No. R-195, and both theAmalgamated and the respondent in the Representation Proceedings,contended that the various contracts between the respondent and theAmalgamated, Division No. 1114, should be taken as resolving thequestions concerning representation which the Board in those pro-ceedings was petitioned to investigate.63The Board in consideringthis contention did not decide the broader question whether it wouldbe an unreasonable exercise of its power under Section 9 (c), orinimical to the purposes and policy of the Act, for the Board toproceed with an investigation and determination of representativeswhere an employer and a union whose membership has not beeninduced by any action defined as an unfair labor practice or as towhom no doubt in that regard exists, have made a collective contractfor a reasonable term extending recognition to the union as exclusivebargaining representative, or providing for a closed shop in itsfavor.64The Board merely held that its exercise of plenary authorityunder Section 9 (c) and related subdivisions of Section 9, to investi-gate a controversy affecting commerce concerning representation andto determine the existence of a statutory representative, should, not bestayed by considerations of contractual relations under an exclusiverecognition or closed-shop contract if such contract was made with ,a union which because of illegal employer action did not constitutea freely chosen representative or because of such action doubt existedat the time of the making of the contract whether it did constitutesuch a representative.65 In the Representation Proceedings a sharpcontroversy existed between the Amalgamated and the Brotherhoodregarding which of the two unions was designated collective bargain-ing representative by the bus drivers, and the Board in the exercise- 4 N. L R. B. 520, 525;9 N. L. It. B. 557,568, 574.64 See footnote57, supra65As already stated, the Board also reached this conclusion in view of the terminationclause of the contract.283033-41-vol 22-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its discretion and in view of the purposes and policy of the Actdetermined that the contract of April 15, 1938, because of the doubtfulstatus of the intervenor when the contract was made resultant fromthe respondent's prior assistance, among other circumstances, wouldnot warrant the Board staying the proceedings.Manifestly the mat-ter of the respondent's assistance to the Amalgamated and its Divi-sion, and the question whether and to what extent that organizationhad rid itself of the effects of such assistance were in issue in CaseNo. R-195 and in the Representation Proceedings, respectively esThe further argument of the respondent and intervenor that unfairlabor practices cannot be tried in representation proceedings but canonly be heard in proceedings under Section 10 (c) upon a charge andcomplaint, is beside the point.Neither Case No. R-195 nor the Rep-resentation Proceedings were concerned with charges of unfair laborpractices, as such.The respondent contends that the contract of April 15, 1938, never-theless should have been held ground for the Board refraining fromproceeding with the investigation and certification in the Representa-tion Proceedings, for the reason, as shown by evidence offered but re-jected at the hearing, that the respondent and the Amalgamated, Divi-sion No. 1114, in executing the contract relied upon determinations andproceedings in Case No. R-195, upon oral statements of the RegionalDirector that the parties could make a closed-shop agreement whichwould have the Regional Director's acquiescence and approval, ande6 The parties to those proceedings were given notice of such issues prior to the hearings.In Case No 8.195, the petition which accompanied the notice and to which the noticereferred stated :Any other facts which petitioner considers relevant"`^.The so-called"Amalgamated"does not have nor never has had the membership or authorizationof a majority of the drivers on the PacificGreyhoundLines for collective bargain-ing or any other purpose.The undersigned hereby alleges that a question has arisen concerning the repre-sentation of the employees in the above bargaining unit, in that : The Pacific Grey-hound Management on Apr. 21, 1937, arbitrarily announced its recognition of the"Amalgamated"as the bargaining agency for the combined group of drivers andclerks employed by the P. G Lines, although the "Amalgamated" did not have suchauthority from a majority of either such class of employees,and further such a com-bination does not constitute a proper bargaining unit under the N. L. R. A. (Seealso attached memorandum covering this subject )In the Representation Proceedings, the notice of hearing stated :You are further notified that at such time and place testimony or other evidencewill be received on the matter of whether the encouragement of membership inAmalgamated Association of Street, Electric Railway and Motor Coach Employeesof America,or any other labor organization, or the discouragement of membershipin Brotherhood of Locomotive Firemen and Enginemen,or any other labor organi-zation, found by the National Labor Relations Board to have been committed byPacific Greyhound Lines(in Case No. R-195, December 16, 1937, 4 N.L. R. B. 72),or the effects thereof, has continued down to and including the present time, and onthe matter of whether Pacific Greyhound Lines has established,maintained or as-sisted, by any action defined in the National Labor Relations Act as an unfair laborpractice,any labor organization of its employees. PACIFIC GREYHOUND LINES135upon the fact that a majority of the respondent's employees were thenmembers of the intervenor.We do not deem such reliance materialto the issue whether the Board was precluded by the contract fromascertaining in the Representation Proceedings if the Brotherhoodor the Amalgamated was the exclusive bargaining representative.One of the matters in Case No. R-195 to which reference is made,the placing of the name of the Amalgamated on the ballot, was notground for the respondent to conclude that that labor organizationthen constituted a free choice:67Under the terms governing the elec-tion in Case No. R-195 the Amalgamated could not have establisheditself as a statutory representative.68Moreover, the decision whichthere accompanied the direction of election made findings which wereample caution to the respondent and the Amalgamated that theycould not make an exclusive recognition or closed-shop agreement4 months later which would warrant any stay of proceedings underSection 9 (c), unless all doubt of the status of the intervenor as anunfettered choice of representative had been removed:09With respectto the alleged statements of the Regional Director these statements,ifmade, could acquire no such decisional finality in the Representa-tion Proceedings as the respondent would attribute to them.And,the mere fact that a majority of the employees were members of theintervenor when the contract was signed did not constitute a sufficientbasis for the respondent to assume under the circumstances involvedthat the Union then constituted a free choice.The respondent and the intervenor also contend that the Board inthe Representation Proceedings could not find that the respondenthad previously assisted the Amalgamated and its Division, for thereason that no evidence on that matter was there adduced.We be-lieve that the Board in its administration of the Act properly maytreat as administratively determined facts which it has found re-specting matters in issue in a prior proceeding before the Board towhich the interested parties were also parties and afforded an op-portunity to be heard 70But, the respondent and the intervenorthen say, if reliance on the prior findings was appropriate the de-cision in the Representation Proceedings improperly subjected themto the burden of establishing that the Amalgamated and its Divisionwas on, April 15, 1938, a freely chosen bargaining representative.However, whether or not a rule of burden of proof was involved, thedecision on this branch of the case rested in part on an administrativeprinciple that an exclusive recognition or closed-shop collective con-e'4 N. L. R.B. 520.8 4 N. L. R. B. 520. See footnote 52supra.° 4 N. L. R. B. 520.7° As heretofore stated,If the prior proceeding is a representation proceeding,judicialreview of the finding subsequently relied upon may be had as part of the review of theproceeding in which reliance was placed. 136DECISIONS OF NATIONAL 'LABOR RELATIONS BOARDtract does not warrant a stay of an investigation and determinationof the question concerning representation if the circumstances estab-lish a doubt regarding the status of the contracting union as a freelychosen representative at the time the contract was made.We hold that the determinations, findings, conclusions, and certifi-cation in the Representation Proceedings were not, nor were any ofthem, invalid, as the respondent and the intervenor contend.Uponthose determinations, findings, conclusions, and certification, we findthat on March 10, 1938, the bus drivers of the respondent constituteda unit appropriate for the purposes of collective bargaining and thatsaid unit insured to employees of the respondent the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuated the polices of the Act.We also find that onsaid date the Brotherhood was designated and selected by a majorityof the bus drivers of the -respondent as their representative for thepurposes of collective bargaining, and that, pursuant to the provisionsof Section 9 (a) of the Act, the Brotherhood was the exclusive repre-sentative of all such bus drivers for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.The respondent and the intervenor claim that subsequent to certifi-cation of the Brotherhood, as well as at the time of the hearing, amajority of the respondent's bus drivers were dues-paying membersof the intervenor and had designated it their collective bargainingrepresentative.Documentary proof was offered at the hearing, whichthe Trial Examiner rejected on the grounds of immateriality, forthe purpose of showing that in the first week of May 1939 the Amal-gamated, Division No. 1114, increased its membership by approxi-mately 100 bus-driver employees of the respondent and that inconsequence thereof the intervenor became the designated represent-ative of a majority of these employees.71Proof also was offered toshow that at the time of the hearing "more than a majority of busdrivers" employed by the respondent were members of the intervenorand designated it their collective bargaining representative.We are of the opinion that the tendered showing was properlyexcluded from the record.As a determination of exclusive repre-sentation the certificate may be relied upon and is not subject tonullification or challenge by the parties so long as the certified repre-Tl The intervenor in its brief claims that its proffered proof "would have shown thatat the time of refusal to bargain it represented...a majority of Respondent's busdrivers"As hereinafter set forth the respondent on April 25,1939, refused previousrequests of the Brotherhood for collective bargainingHowever, the documentary proofoffered but rejected would show that between the time of certification and April 30, 1939,a majority of the respondent's , bus.driverswere not duds-paying.members oftthe intervenor;that on April X30, 1939, only 190 of the 67R bus idriuers employed rin April were suchmembers.. PACIFIC GREYHOUND LINES137sentative is ready and willing to bargain collectively and to establishsented, and a reasonable period for it to do so has not elapsed..Stability of industrial relations and effectuation of the purposes andpolicy of the Act impel a construction of Section 9, (c) which would:secure the authority of the certified representative to act for a rea-sonable period.72Here only 3 months intervened between the issuance.of the certification and the filing of the complaint and, as foundbelow, at no time did the respondent recognize or bargain collectivelywith the Brotherhood although repeatedly requested to do so.Thus,not only had a reasonable period for the Brotherhood to act not'expired atthe time the certification was challenged by the respondent,but because of the respondent's unlawful conduct the bus drivershave been thwarted from the very outset in obtaining representationthrough the agency they selected for that purpose in the election.Under these circumstances, proof of a subsequent designation of arepresentative by a majority of the respondent's bus drivers, otherthan the one selected when full freedom of choice was theirs, isimmaterial.This evidence does not establish incapacity of theBrotherhood to act either at the time the certification was challenged,at any time since, or in the future until the employees have had areasonableopportunity to act through the Brotherhood. In the in-72 InMatter of Whither Mills Company and Silver Lake CompanyandTextileWorkersOrganizing Committee,15 N. L R B 457, the Board held that the employer could notupon the facts presented challenge the force of a certification 7 months after issuance,-saying :To hold that,7months following certification by the Board of a collectivebargaining representative,the employer can question with impunity the status ofthe certified representative as a representative of a majority of the employees inthe appropriate unit,in the manner the respondents here attempt to do, would beto render such a certification nugatory.The Congress cannot have intended bySection 9(c)of the Act to authorize the Board to do a futile and meaninglessthing .To prevent employers fiom thus flouting the Act, to give meaning tothe Board's authority to certify representatives designated by employees in appro-priate units,to effectuate the policies of the Act,the presumption of the continuingeffectiveness of such a certification by the Board must be held not to be rebuttable,under the circumstances here presented,by evidence such as that here introducedby the respondents.InMatte) of Clark Shoe CompanyandUnited Shoe Woikeis of America,17 N L R B.1079,the Board held upon the facts considered that a certification could not be challengedby the employer 4 months after issuance'The Board said:The fruition of collective bargaining in an agreement often requires negotiationslasting several monthsIt is therefore essential to the effectuation of the policiesof the Act that the representative status,once established,be vested with adegree of stability.Thus, in a recent case,we held that a refusal to bargain withrepresentatives 7 months after their certification by the Board can not be justifiedby challenging their authority to deal for a-majorityNo reason appears why adifferent rule should be applied in the instant case.The authority of the U. S. W.as sole bargaining agent was established in a consent election under the aegis ofthe BoardThe fairness of the election is not questioned.Promptly after theelection the U. S. W. opened negotiations for a contract.To permit the respondentwith impunity to interrupt the bargaining process and evade agreement by chal-lenging the authority of the U. S. W. only 4 months after its designation in theelection would be to render meaningless the respondent'sduty and its employees'correlative right to bargain collectively. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDstant case, any other rule would result in employees being requiredto turn from representative to representative until some bargainingagency satisfactory to the employer was found.Accordingly, we find that at all times since March 10, 1939, thebus drivers of the respondent constituted and constitute a unit ap-propriate for the purposes of collective bargaining and that said unitinsured and insures to employees of the respondent full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuates the policies of the Act.We also find that the Brother-hood, pursuant to the provisions of Section 9 (a) of the Act, was atall times since March 10, 1939, and is the exclusive collective bargainingrepresentative of all bus drivers employed by the respondent, withauthority to bargain collectively in their behalf in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.B. The refusal of the respondent to bargain collectively with theBrotherhoodOn March 14, 1939, and repeatedly thereafter, the Brotherhoodrequested the respondent to bargain collectively in respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment, with the Brotherhood, as the exclusive representative of allbus drivers employed by the respondent.On April 25, 1939, the respondent through its president, Travis,replied in writing, as follows :Pacific Greyhound Lines is a party to a collective bargainingagreement with the Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America. That agree-ment is still in full force and effect.The Amalgamated Associa-tion of Street, Electric Railway and Motor Coach Employees hasnotified me that the Company will be held strictly to the termsof that agreement, and will resort to all available remedies beforethe National Labor Relations Board, and the courts, to protectand enforce its rights under that agreement, if the Companyshould depart from it.In addition, careful consideration has been given to the orderof the National Labor Relations Board, referred to in yourletter of April 24th, and the Company has been advised bycounsel that it is erroneous and invalid.In view of the foregoing the Company feels that until suchtime as the National Labor Relations Board and the courts havedecided on the merits of this controversy, that a conference at thistime, with your representatives, would be futile. PACIFIC GREYHOUND LINES139Although again requested thereafter by the Brotherhood to bargaincollectively, the respondent in fact has never done so.The respondent and the intervenor contend that the respondentcannot be found to have refused to bargain collectively with theBrotherhood on and after April 25, 1939, for the reason that theshowing herein of the Brotherhood's status as statutory representa-tive of the bus drivers at the time the foregoing requests for bargain-ing were made rests upon invalid determinations, findings, con-clusions, and certification in the Representation Proceedings.Wealready have considered this reason and in view of what has beenstated in that connection hold this contention to be without merit.The respondent and the intervenor further contend that the re-spondent was under no duty to bargain collectively with the Brother-hood because of the contract of April 15, 1938, with the Amal-gamated, Division No. 1114.The argument, in sum, is that if acollective agreement has been made by an employer with a labororganization, not only as the statutory representative of its em-ployees but as a principal to the contract,73 and providing for exclu-sive recognition of the labor organization as collective bargainingrepresentative, for a closed shop in its favor, and for wages, hoursof service, and other working conditions, the employees, or certainof the employees, in whose behalf the contract was made cannotunder the Act require the employer to bargain collectively withany other collective bargaining representative, nor can such otherrepresentative itself do so, pending continuance of the agreement,even though a majority of such employees in an appropriate collec-tive bargaining unit have established their choice of such other bar-gaining representative in proceedings under Section 9 (c). 74 Inthis connection the respondent and the intervenor also say that theBoard has never adjudicated the contract of April 15, 1938, to beinvalid.We are of the opinion that the Brotherhood as the certified statu-tory representative under Section 9 (c) was entitled on and afterMarch 10, 1939, to act as the exclusive collective bargaining repre-sentative of the respondent's bus drivers and to require of the re-spondent performance of its duty under Section 8 (5) of the Act.The facts hereinabove set forth, considered in the light of the entirerecord, establish that the respondent on April 25, 1939, and thereafter,withheld from and refused the Brotherhood recognition as the exclu-7$We express no opinion on the matter whether the Amalgamated,Division No. 1114executed the contract of April 15, 1938, as a principal.74Under the view of the respondent and the intervenor the bus drivers in the instantcase would be helpless to designate any statutory representative other than the intervenorto bargain for them unless the intervenor or the respondent acquiesced in the choice of anew representative,for it also is contended that the contract of April 15, 1938, may beterminated only upon the giving of notice by the Amalgamated,Division No. 1114, or therespondent, and by no one else. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive collective bargaining representative of the respondent's busdrivers, and refused to meet with the Brotherhood or negotiate withit in any respect whatsoever.We find that by thus withholding fromand refusing recognition to the Brotherhood 75 and by so refusing tomeet and negotiate with the Brotherhood in any respect whatsoever , '16the respondent refused to bargain collectively with the Brotherhood,within the meaning of Section 8 (5) of the Act. It is immaterialwhether in requesting collective bargaining the Brotherhood may haveassumed that the entire contract of April 15, 1938, as regards therespondent's bus drivers, terminated by operation of law upon issu-ance of the certification, or merely that the contract and its terms tothe extent inconsistent with representation through the Brotherhoodso terminated.Indeed, what position the Brotherhood may havetaken on this subject during negotiations is bare speculation..Therespondent having refused outright to recognize or bargain collec-tively with the Brotherhood on any basis, cannot here claim justifica-tion of its refusal to bargain on a supposition concerning the Broth-erhood's intent in such matter. It afforded the Brotherhood noopportunity for a conference where collective bargaining could haveproceeded on any proper subject of negotiation, including the con-tinuance of the contract, if a dispute on that subject arose.7776 SeeN. LR. B v TheGriswoldManufacturing Company,106 F. (2d) 713 (C. C A.3), enf'gMatter of The Griswold Manufacturing CompanyandAmalgamated Associationof Iron, Steeland Tin Workers of North America, Lodge No. 1197,6 N. L R. B 298;N L R. B. v TheLouisville RefininqCompany,102 F (2d) 678,cert den. 308 U S 568,enf'g asmod.Matter of The Louisville Refining CompanyandInternational Association,Oil Field,Gas Well and RefineryWorkers of America, 4 N.L R B 844 SeealsoMatterofMc%aiq-Hatch,Inc.andAmalgamated Association of Iron, Steel and Tin Workers ofNorth America,LocalNo 1139,10 N. L. R. B 33 Cf.National LicoriceCompany v.N. L R. B,309 U. S 350,aff'g 104 F.(2d) 655(C. C. A 2),enf'gMatter of NationalLicoriceCompanyandBakery and Confectionery Workers International Union of NorthAmerica, etal.,7 N L R. B 537.Pe See N.L. R. B.v.Carlisle Lumber Company,94 F. (2d)138 (C. A.A 9), cert. den.304 U. S 576, enf'gMatterof CarlisleLumber CompanyandLumber & Sawmill Workers'Union, Local2511,at al,2 N.L. R. B. 248, 99 F. (2d) 533, cert. den 306 U S 646,TheJeffery-DeWittInsulator Company, a corporationv.N L. R B,91 F (2d) 134 (C. C. A.4), cert. den.302 U S.731, enf'gMatter ofJeffery-DeWitt Insulator CompanyandLocalNo. 455, United Brickand Clay Workers of America,1 N L. R. B 618.'i'rIf the substantiveterms of thecontract of April 15, 1938,continued in force or weretreated by the partiesduring negotiations as continuing in force the respondent would beunder dutyto bargain collectively with the Brotherhoodin respect to any modifications in,or additions to, such terms upon requestof the Brotherhood.InN. L R. B. v. The SandsManufacturing Company,306 U. S. 332, 342, the Supreme Court said :The legislative history of the Act goes far to indicatethat the purpose of thestatute wasto compel employers to bargain collectively with their employes to theend that employment contractsbinding onbothparties should be made.But weassume thatthe Act imposes upon the employerthe further obligation to meet andbargainwith his employes'representativesrespectingproposedchanges of anexistingcontractand also to discusswith themits true interpretation, if thereis any doubt as to its true meaning.See also NL. R B V. National Licorice Company,104 F. (2d) 655(C C. A. 2)enf'g asmod.Matter of NationalLicoriceCompanyandBakery and ConfectioneryWorkers Inter-national Union of America,Local Union 405, Greater New York andVicinity,7 N. L. R. B.537. PACIFIC GREYHOUND LINES141The parties engage in extended argument concerning the legal effectof the certification upon the contract of April 15, 1938, and its terms.78From what has been stated above, it is apparent that, save withrespect to the matter whether the contract or any term thereof jus-tified the respondent's outright refusal to bargain collectively with theBrotherhood, a matter already considered, that general question isnot here presented.However, the members of the Board partici-pating in this decision entertain divergent views on the extent of theeffect of the certification upon the contract here, involved.That ofMr. Smith is stated in his separate concurring opinion.I (Chairman Madden) am of the opinion that upon certification ofthe Brotherhood as the new statutory representative for the busdrivers, the contract of April 15, 1938, at least in so far as it relatedto these employees'79 became inoperative as a matter of law.80 I donot think it necessary to pass upon the broader issue of an employer'sobligation to bargain collectively, during the existence of an exclusiverecognition or closed-shop contract, with representatives other thanthose recognized in the contract, where the employees have changedtheir allegiance during the term of the contract and have designatednew representatives.For the same reasons for which the Board heldthat the contract constituted no bar to the Board's elections and cer-tification in the Representation Proceedings, the contract was defeas-Since theAmalgamated failed to be designated as the statutory representativein the election among the bus drivers, the Brotherhood as the rep-resentative certified by the Board was free on and after March 10,1939, to enter into collective bargaining with the respondent, or78The parties refer to the opinion of the United States Circuit Court of Appeals for theNinth Circuit in the case of N. L.R. B. v. Pacific Greyhound Lines, Inc.,106 F.(2d) 867(CC.A. 9).In that case the court dismissed a rule entered upon the respondent toshow cause why it should not be adjudged in contempt for alleged violation of a decreeenforcing an order of the Board under theActNeitherthe Brotherhood nor the inter-venor was a party to the court proceeding,nor did the case involve any refusal of therespondent to bargain collectively with the BrotheihoodThe order of dismissal wasmade upon a motion of the respondent challenging the legal sufficiency of the petition fora ruleWe do not believe that the decision there is determinative of the legal effect of thecertification upon the contract of April 15, 1938Moreover, it will be noted that the courtin its opinion said (106 F.(2d) 871),". . .we would . . purge the contempt upon thecommencement by Greyhound before the Board of a proceeding to determine the . . effectthereon [on the contract of April 15,1938] of the elections791t is unnecessary to decide whether or to what extent either the certification of theBrotherhood or the failure of the Amalgamated to establish itself in the election as thestatutory representative of the station and clerical employees of the respondent affectedthe terms of the contract respecting the station and clerical employees.so See my opinion inMatter of Walson-Jones CompanyandEmployees BenevolentAsso-ciataon of Elizabeth,N. J., Inc,21 N.L R. B 943, where the Board ordered an electionpending an outstanding collective agreement made after the filing of a petition for investi-gation and certification of representatives. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire collective bargaining of the respondent, unfettered by thecontract of April 15, 1938, and its terms.81We find that on April 25, 1939, and thereafter, the respondent,by refusing to recognize the Brotherhood as the exclusive collectivebargaining representative of its bus drivers, and by refusing to meetand negotiate with the Brotherhood as such representative, refusedto bargain collectively with the Brotherhood, and thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII B above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveralStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt is essential to an effectuation of the purposes and policy of theAct that the respondent be ordered to cease and desist from the un-fair labor practices in which we have found it to have engaged, and,in aid of such order and as a means of removing and avoiding theconsequences of such practices, that the respondent be ordered to takecertain action more particularly described below.We have found that on March 10, 1939, the Brotherhood was thestatutory representative of all the respondent's bus drivers, so certi-fied on that date in due proceedings before the Board and that thatlabor organization at all times since has continued to be the certifiedcollective bargaining representative of those employees.We alsohave found that the respondent on April 25, 1939, and thereafterrefused to recognize and bargain collectively with the Brotherhood.The record discloses no meritorious ground for the respondent's un-lawful action in withholding recognition from the certified bargain-"This would not mean that statutory collective agreements are impermanent and canbe set aside at any time by a majority of the employees initiating proceedings under Sec-tion 9(c) for a new statutory representative.As heretofore stated, the Board in further-ance of the aim and policy of the Act to attain stabilized labor relations has held thatcollective contracts validly made,and where no other controlling circumstances such asthose here present appear, bars an investigation and certification of representatives.Seefootnote 57,supra.For a discussion of the nature of collective agreements under the Act, see the opinionof the United States Circuit Court of Appeals for the Fourth Circuit, per Parker, P. J , inN. L. R. B. v. Highland Park Manufacturing Company,110 F(2d) 632(C C. A. 4), enrgMatter of Highland Park Manufacturing Co.andTextileWorkers Organizing Committee,12 N. L.R. B. 1238. PACIFIC GREYHOUND LINES143ing representative chosen by these employees in an election underBoard supervision, nor is any tenable reason offered for its unlawfulaction in refusing to bargain collectively with that representative.The stability of industrial relations to which the respondent adverts inits brief will be attained only when and if the respondent ceasesits trespass upon the right of its bus drivers to select whatever rep-resentative they believe most able to secure their interests as em-ployees.Accordingly, we shall order the respondent to cease anddesist from its unfair labor practices, and in effectuation of that orderand the purposes and policy of the Act, to bargain collectively, uponrequest, with the Brotherhood as the certified bargaining represent-ative of its bus drivers.We also shall order other affirmative actionto remedy the situation.Upon the basis of the foregoing findings of fact, and upon theentire record in this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Brotherhood of Railroad Trainmen is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.Amalgamated Association of Street, Electric Railway and MotorCoach Employes of America, and Division No. 1114 thereof, is alabor organization, within the meaning of Section 2 (5) of the Act.3.The bus drivers employed by the respondent constituted andconstitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.4.Brotherhood of Railroad Trainmen was on March 10, 1939, andat all times thereafter has been, the exclusive representative of allemployees in such unit for the purposes of collective bargaining,within the meaning of section 9 (a) of the Act:5.By refusing on April 25, 1939, and thereafter, to bargain col-lectivelywith the Brotherhood of Railroad Trainmen as the ex-clusive representative of all its bus drivers, the respondent has en-gaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices, and each of them, areunfair labor practices affecting commerce, within the meaning ofSection 2 (6) and (7) of the Act. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Pacific Greyhound Lines,San Francisco,California, andits officers,agents, successors,and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Brotherhood of Rail-road Trainmen as the exclusive representative of all its bus drivers,in respect to rates ofpay, wages,hours of employment,and otherconditions of employment;(b) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities,for the purposes of collective bargaining andother mutual aid and protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Bargain collectively upon request with Brotherhood of Rail-road Trainmen as the exclusive representative of all bus driversemployed by it, in respect to rates of pay, wages,hours of employ-ment, and other conditions of employment;(b)Post immediately in conspicuous places at its main officesin San Francisco,California,and at all of its terminals and garages,and keep posted for a period of at least sixty(60) consecutive daysfrom the date of posting,(1) notices stating that it will cease anddesist in the manner set forth in paragraphs 1 (a) and(b) of thisOrder, and(2) that it will bargain collectively upon request withBrotherhood of Railroad Trainmen as the exclusive representative ofall its bus drivers in respect to rates of pay, wages,hours of employ-ment and other conditions of employment; and(c)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from date of this Order, what stepsit has taken to comply herewith.MR. EDWIN S.SMITH, concurring :I concur in the findings,conclusions,and order of the Board.In the Representation Proceedings the Board held the contract ofApril 15, 1938,to be no bar to an investigation and determinationconcerning which of the two union claimants,the Brotherhood or theAmalgamated,was the freely chosen bargaining agency of the re- PACIFIC GREYHOUND LINES145spondent's bus drivers.The Board directed two elections, one amongthe bus drivers, the other among the remainder of the employees,following principles analogous to those of theGlobecase; 82 in theseelections the Amalgamated was repudiated by the remainder of theemployees, and the Brotherhood was chosen by a substantial majorityof the bus drivers as their statutory representative.Under thesecircumstances to hold, as the respondent and the intervenor insist,that the Amalgamated can continue to act as the bargaining rep-resentative of the bus drivers because of a collective contract whichitmade for these employees, would do violence to the intent andpolicy of the Act and undermine the statutory scheme.The Boardproperly finds that the Brotherhood was entitled upon certification,to recognition and collective bargaining, irrespective of the contractof April 15, 1938, and that the respondent's refusals in that regardviolated the Act.However, as noted by the Chairman, I am not in complete accordwith the view which he expresses concerning the legal effect of thecertification upon the contract of April 15, 1938, although I concurin the holding of the Board, as above stated, that the contract cannotjustify the respondent's conduct disclosed by the record. I am ofthe opinion that the selection by employees of a new statutory rep-resentative and the certification of that representative in proceedingsunder Section 9 (c) result merely in the termination by operationof law of the outstanding collective contract or its terms where theyconflict with action by the certified representative as representative,and not in a termination of all substantive terms of the contractotherwise valid.83I believe this to be the legislative intent of Sec-tion 9 (c) as well as Section 9 (a). In the instant case, any grantof recognition in the contract to the Amalgamated, Division No. 1114,as exclusive bargaining representative of the bus drivers, ceasedupon certification.Because I am not satisfied that the provisioncontained in the contract for a closed shop was intended to benefita successor union representative to the- Amalgamated, Division No.1114, and since enforced membership of the bus drivers in the Amal-gamated and its division is inconsistent with the Brotherhood repre-senting these employees for collective bargaining, that provisionsimilarly abated on certification.84Finally, the status of the Amal-83Matter of The Globe Machine and Stamping CoandMetal Polishers Union, Local No 3;International Association of Machinists, District No 54, Federal Labor Union18788,andUnited Automobile Workers of America,3 N L R B 29488The Board did not in the Representation Pioceedmgs hold the contract invalid, andfound that when executed a majority of the employees of the respondent were members ofthe Amalgamated, Division No. 1114.84 See my opinion inMatter of Ansley Radio Cat porationandLocal 1221 United Electrical& Radio Workers of America, C. 10., 18 N L It. B 1028, where I expressed a similarconclusion in a case not involving proceedings under Section 9 (c) 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDgamated, Division No. 1114, as a principal to the contract, if it actedas principal as well as representative of employees in executing thecontract, and any control which as principal it acquired over thecontract and the force thereof including substantiative provisionscovering wages, hours of service, and other working conditionsterminated to the extent that such status and control pertained toprovisions concerning the bus drivers.Such status as principalconflicted with the authority of the Brotherhood under its designa-tion as certified representative to represent these employees for col-lective bargaining.On the other hand, provisions covering wages,hours of service, and other working conditions of these employeescontinued in force and were binding upon the bus drivers as prin-cipals after certification.This does not mean that there existedno subject for collective bargaining with the Brotherhood.Theparties could bargain with respect to abrogation of the contract inthis regard or to changes in and additions to the contract. It isimmaterial that the contract covered not only bus drivers but alsostation and clerical employees, for the bus drivers have been foundto comprise an appropriate bargaining unit and they have designateda statutory representative.I would not interpret the termination clause of the contract asvesting in the Amalgamated, Division No. 1114, power to determinethe continuance of the contract from year to year after the Brother-hood was certified, for were that the intent the clause would be in-valid as being in derogation of the right under Section 9 (a) of amajority of the employees in an appropriate bargaining unit tocontrol matters of collective bargaining for all employees in the unitthrough a statutory representative. In the Greyhound- contemptcase the Circuit Court of Appeals was of the opinion that theBrotherhood would be entitled to exercise the power of terminationin behalf of the employees.MR. WILLIAM M. LFSSERSON took no part in the consideration ofthe above Decision and Order.85N. L. R.B. v. Pacific Greyhound Linea, Inc.,106 F.(2d) 867(C. C. A. 9).